262 F.2d 36
104 U.S.App.D.C. 324
DISTRICT OF COLUMBIA, Petitionerv.The GEORGE WASHINGTON UNIVERSITY, Respondent.
Nos. 14520, 14521.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 20, 1958.Decided Dec. 4, 1958.

Mr. Henry E. Wixon, Asst. Corp. Counsel for District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Douglas H. Moore, Jr., Asst. Corp. Counsel at the time the brief was filed, were on the brief, for petitioner.
Mr. Cary M. Euwer, Washington, D.C., with whom Mr. T. Howard Duckett, Washington, D.C., was on the brief, for respondent.
Before WILBUR K. MILLER, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
Prior to the assessment day of July 1, 1957, the George Washington University had purchased two buildings which required remodeling before they could be used for university purposes.  On that day, the alteration of one of the buildings was actually in progress, and on the other preliminary work was being done which was necessary to prepare it for remodeling.


2
The District of Columbia Tax Court held applicable the provision of 47-801a(j), D.C.Code (1951), which exempts from taxation 'Buildings belonging to and operated by' institutions such as George Washington University.  The District of Columbia appeals.


3
We find no error.


4
Affirmed.